 1    CODY B.K. SALFEN (SBN 309228)                     JON A. HEABERLIN (SBN 199810)
      THE SALFEN LAW FIRM                               RANKIN | STOCK | HEABERLIN |
 2    111 N. Market St., Suite 300                      ONEAL
 3    San Jose, CA 95113                                96 No. Third Street, Suite 500
      Telephone : (408) 724-9996                        San Jose, California 95112-7709
 4    Facsimile : (877) 516-4189                        Telephone : (408) 293-0463
      Email: Cody@SalfenLaw.com                         Facsimile : (408) 293-9514
 5                                                      Email: jon@rankinstock.com
      SAMUEL J. GORDON (SBN 305045)
 6    THE GORDON LAW GROUP                              Attorneys for Defendants CITY OF PALO
 7    1885 The Alameda, Suite 210                       ALTO (also sued as “CITY OF PALO
      San Jose, CA 95126                                ALTO POLICE DEPARTMENT”) and
 8    Telephone : (408) 286-1351                        PALO ALTO POLICE CHIEF ROBERT
      Facsimile : (408) 503-0954                        JONSEN
 9    Email: SamuelGordonEsq@gmail.com
10
      JERRY Y. FONG (SBN 99673)                         DALE L. ALLEN, JR. (SBN 145279)
11    THE LAW OFFICE OF JERRY FONG                      PHILIP J. DOWNS, JR. (SBN 302939)
      885 N. San Antonio Rd., Suite D                   ALLEN, GLAESSNER,
12    Los Altos, CA 94022                               HAZELWOOD & WERTH, LLP.
      Telephone : (650) 559-1985                        180 Montgomery St., Suite 1200
13    Facsimile : (650) 322-6779                        San Francisco, CA 94104
      Email: jf@jerryfong.com                           Telephone : (415) 697-2000
14
                                                        Facsimile : (415) 813-2045
15                                                      Email: dallen@aghwlaw.com
      Attorneys for Plaintiff GUSTAVO ALVAREZ
16                                                      Attorneys for Defendant PALO ALTO
                                                        POLICE SGT. WAYNE BENITEZ
17

18
                                   UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20

21   GUSTAVO ALVAREZ,                                 Case No. 5:19-cv-02328-NC
22                    Plaintiff,                      STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
23            v.
24   CITY OF PALO ALTO et al.,
25                    Defendants.
26

27

28
     //
                                                             STIPULATION AND ORDER FOR DISMISSAL
                                                -1-                               WITH PREJUDICE
                                                                           CASE NO. 5:19-CV-02328-NC
 1   TODD H. MASTER (SBN 185881)
     HOWARD, ROME, MARTIN & RIDLEY, LLP
 2   1900 O’Farrell St., Suite 280
 3   San Mateo, California 94403-1387
     Telephone : (650) 365-7715
 4   Facsimile : (650) 364-5297
     Email: tmaster@hrmrlaw.com
 5

 6   Attorneys for Defendant OFFICER CHRISTOPHER CONDE
     MARK E. DAVIS (SBN 79936)
 7   STEVEN B. DIPPELL (SBN 121217)
 8   DAVIS & YOUNG, APLC
     1960 The Alameda, Suite 210
 9   San Jose, CA 95126
     Telephone : (669) 245-4200
10   Facsimile : (408) 985-1814
     Email: sdippell@davisyounglaw.com
11

12   Attorneys for Defendants POLICE AGENT THOMAS ALAN DESTEFANO, JR., POLICE
     OFFICER MATTHEW HUBBARD AND POLICE OFFICER IAN JOHNSON
13

14
            IT IS HEREBY STIPULATED by and between the parties to this action through their
15
     designated counsel that this matter shall be dismissed with prejudice, in its entirety, pursuant to
16
     FRCP 41(a)(ii).
17

18    DATED: /s/Dec. 29, 2019                                   THE SALFEN LAW FIRM

19
                                              By:                   /s/ Cody B.K. Salfen
20
                                                                   CODY B.K. SALFEN
21                                                                 Attorneys for Plaintiff

22

23    DATED: /s/ Dec. 29, 2019                         RANKIN | STOCK | HEABERLIN | ONEAL
24
                                              By:                   /s/ Jon A. Heaberlin
25                                                                JON A. HEABERLIN
                                                        Attorneys for Defendants City of Palo Alto,
26                                                             Police Chief Robert Jonsen
27

28
                                                                    STIPULATION AND ORDER FOR DISMISSAL
                                                     -2-                                 WITH PREJUDICE
                                                                                  CASE NO. 5:19-CV-02328-NC
 1    DATED: s/ Dec. 29, 2019                          ALLEN, GLAESSNER, HAZELWOOD &
                                                                   WERTH
 2

 3                                            By:                  /s/ Dale L. Allen Jr.
                                                                  DALE L. ALLEN, JR.
 4                                                     Attorneys for Defendant Sgt. Wayne Benitez

 5

 6

 7
      DATED: /s/ Dec. 27, 2019                                     DAVIS & YOUNG
 8

 9                                            By:                   /s/ Steve Dippell
                                                                  STEVE B. DIPPELL
10
                                                       Attorneys for Defendants Officers Matthew
11                                                     Hubbard, Ian Johnson, and Agent Thomas
                                                                        DeStefano
12
      DATED: /s/ Dec. 29, 2019                         HOWARD, ROME, MARTIN & RIDLEY
13

14                                            By:                   /s/ Todd H. Master
                                                                   TODD H. MASTER
15                                                     Attorneys for Defendant Officer Christopher
                                                                          Conde
16

17

18
                                                    ORDER
19
            Stipulation having been made, this case is hereby DISMISSED WITH PREJUDICE.
20
     The Clerk is directed to close the Court file.
21
                                                                               S DISTRICT
                                                                            ATE           C
22                                                                         T
                                                                                              O
                                                                       S




                                                                                               U
                                                                     ED




                                                                                                RT




23    DATED: December 30, 2019
                                                                 UNIT




                                                                                      TED
                                                                                GRAN
                                                                                                      R NIA




24                                            By:
                                                             NATHANAEL M.                   . Cousins
                                                                                      COUSINS
                                                                  NO




25                                                                             Na thanael M
                                                                                                      FO




                                                                         d g e
                                                                       Ju the U.S. District Court for
                                                      Magistrate Judge of
                                                                   RT




                                                                                                  LI




26                                                         the Northern
                                                                     E District of California
                                                                     H




                                                                                              A




                                                                           RN                     C
                                                                                              F
                                                                                D IS T IC T O
27                                                                                    R

28
                                                                  STIPULATION AND ORDER FOR DISMISSAL
                                                      -3-                              WITH PREJUDICE
                                                                                CASE NO. 5:19-CV-02328-NC
